DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 27, 2021 in which claims 1-20 are presented for examination.
Election/Restrictions
No Claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 17 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 recites “to ultimately return the thumb and index finger inside the respective thumb member and index finger member”/ “to return the thumb and index finger inside the respective thumb member and finger member”. This implies that the applicant has claimed the thumb and index finger. Applicant may obviate this rejection by using the term “adapted to” or “configured to” prior to claiming how a device is connected or attached to a human.   
All dependent claims fail to remove any 101 issues in the claims from which they depend and are also rejected for the 101 issues in the claims from which they depend.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. at least one pocket secured to each finger member 25includes a loop material (claim 5).




No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a thumb member” which is indefinite since it is unclear as to the number of thumb members included on the glove, is the “a thumb member” recited in claim 2 the same or in addition to the thumb member recited in claim 1 line 4? For purposes of examination, Examiner is interpreting the thumb member of claim 2 as being the same as the thumb member recited in claim 1.
Claim 5 recites the limitation “wherein said at least one pocket secured to each finger member includes a loop material secured to opposing longitudinal portions of said upper portions of said finger members, and includes a loop material secured to an inner lateral portion of said upper portions of said finger members”, which is indefinite since it is unclear as to the structure of the pocket. As claimed, the at least one pocket secured to each finger member includes the loop material, however, the loop material is on upper portions of the finger members (opposing longitudinal portions and an inner lateral portion), in which it is unclear as to A. how the at least one pocket is secured to the finger member and B. how the at least one pocket includes loop material that is located on a different structure (the upper portion). Based on Applicant’s Specification on page 5-6 3rd paragraph, it appears that pockets are part of the upper portions of each finger member, and therefore are not “secured to each finger member” as claimed. Examiner suggest using claim language that clarifies the relationship between the upper portion of the finger members and the pocket. For purposes of examination, Examiner is interpreting the limitation as best understood. 
Claim 5 recites the limitation “said upper portions of said 26finger members”, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “wherein said at least one pocket secured to each finger member and thumb member includes a loop material secured to opposing longitudinal portions of said upper portions of said finger members and said thumb member, and includes a loop material secured to an inner lateral portion of said upper portions of said finger members and said thumb member”, which is indefinite since it is unclear as to the structure of the pocket. As claimed, the at least one pocket secured to each finger member and thumb member includes the loop material, however, the loop material is on upper portions of the finger members and the thumb member (opposing longitudinal portions and an inner lateral portion), in which it is unclear as to A. how the at least one pocket is secured to the finger member and thumb member and B. how the at least one pocket includes loop material that is located on a different structure (the upper portion). Based on Applicant’s Specification on page 5-6 3rd paragraph, it appears that pockets are part of the upper portions of each finger member and thumb member, and therefore are not “secured to each finger member and thumb member” as claimed. Examiner suggest using claim language that clarifies the relationship between the upper portion of the finger members and the pocket. For purposes of examination, Examiner is interpreting the limitation as best understood. 
Claim 18 recites the limitation “said upper portions of said 26finger members and said thumb member”, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “at least one pocket secured to each finger member of said glove, at least one pocket 5secured to said thumb member, said pockets comprising: 6a loop material secured to opposing longitudinal portions of said upper portions 7of said finger members and said thumb member, and loop material secured to an inner 8lateral portion of said upper portions of said finger members and said thumb member”, which is indefinite since it is unclear as to the structure of the pocket. As claimed, the at least one pocket secured to each finger member and thumb member includes the loop material, however, the loop material is on upper portions of the finger members and the thumb member (opposing longitudinal portions and an inner lateral portion), in which it is unclear as to A. how the at least one pocket is secured to the finger member and thumb member and B. how the at least one pocket includes loop material that is located on a different structure (the upper portion). Based on Applicant’s Specification on page 5-6 3rd paragraph, it appears that pockets are part of the upper portions of each finger member and thumb member, and therefore are not “secured to each finger member and thumb member” as claimed. Examiner suggest using claim language that clarifies the relationship between the upper portion of the finger members and the pocket. For purposes of examination, Examiner is interpreting the limitation as best understood. 
Claim 20 recites the limitation “said upper portions of said 26finger members and said thumb member”, there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (2011/0041229)[Niemi] in view of Shatzkes (2018/0228229).
Regarding claim 1, Niemi teaches, A heated glove having protrusion apertures (figures 1A, [0016], Examiner notes: Examiner is interpreting the protrusion apertures as the structure that accommodate the users fingers) comprising: a glove member having predetermined dimensions and configuration, a plurality of finger members and a thumb member; at least one pocket secured to each finger member of said glove member; a finger heating member removably disposed in each pocket secured to each finger member, said finger heating members each emitting a predetermined heat energy to warm an inner cavity in each finger member (“The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack and therefore provide warmth for up to eight hours for a person's hands”, [0016], therefore, 20 has predetermined dimensions and configuration, a plurality of finger members and a thumb member (annotated figure 1A); at least 10 secured to each finger member of 20; a finger heating member removably disposed in 10 secured to each finger member, said finger heating members each emitting a predetermined heat energy to warm an inner cavity in each finger member).
Niemi fails to teach, glove apertures disposed in an index finger member and said thumb member of said glove for allowing a thumb and an index finger of a user to protrude from said glove; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to ultimately return the thumb and index finger inside the respective thumb member and index finger member.
Shatkzkes, work gloves, Abstract, teaches, glove apertures disposed in an index finger member and said thumb member of said glove for allowing a thumb and an index finger of a user to protrude from said glove; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to ultimately return the thumb and index finger inside the respective thumb member and index finger member (“FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], “As such, the glove 100 is structured such that the palm-side base material 120 overlaps a portion of the repositionable fingertip covering 115 in an overlap region 205. As shown in FIG. 2, when the repositionable fingertip coverings 115 are in the closed position (i.e., not opened), the repositionable fingertip coverings 115 naturally tuck back underneath the palm-side base material 120 due to the overlap region 205”, [0064], “As shown in FIG. 5, the location of the opening 515 of the repositionable fingertip covering 115 is designed to fall just below the top knuckle 510 of each of the three fingers. In accordance with aspects of the disclosure, this ensures that the wearer is able to bend the finger 110 (e.g., in a gripping direction) and make use of the finger with full dexterity and maneuverability while still wearing the gloves 100”, [0084], therefore, 515 disposed in an index finger member and said thumb member of said glove for allowing a thumb and an index finger of a user to protrude from 100; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to ultimately return the thumb and index finger inside the respective thumb member and index finger member, figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the glove of Niemi glove apertures disposed in an index finger member and said thumb member as taught by Shatzkes in order to provide the user the ability “to allow the user to perform any and all tasks without having to take the gloves off, ensuring the hands stay protected the entire time”, [0049], since “re-arrangeable (or repositionable) fingertip coverings on the glove are configured to permit one or more of the fingertips to be exposed and articulatable in, for example, a grip-closing direction, while a backhand-side portion of the glove remains in place to cover the backhand side of the fingers. For example, when one or more fingers are exposed, the respective protective backside portions of the glove fingertips are structured and configured to remain positioned above the exposed finger portions to provide protection to the fingers from the backhand-side direction even while a user may have one of more fingertips exposed. Thus, by implementing aspects of the disclosure, the gloves offer protection for portions of the fingers even while the glove is in a finger-exposed configuration”, [0053].

Regarding claim 3, the combined references teach, said glove member (Niemi, 20, [0016], figure 1).
The combined references fail to teach, wherein said glove member is manufactured from leather, latex, spandex, polyester, fleece, sheep leather, canvas, cotton, linen and combinations thereof.
However, Shatzkes teaches, wherein said glove member is manufactured from leather, latex, spandex, polyester, fleece, sheep leather, canvas, cotton, linen and combinations thereof (“As shown in FIG. 1, the glove 100 include on the palm side, the palm-side base material 120, which may be a synthetic soft leather, with other materials contemplated by the disclosure”, [0057], “The backhand-side base material 180 is sewn together to the palm-side base material 120 (e.g., synthetic or natural leather), which covers almost the entire palm side of the glove 100”, [0076], “On the palm side of the glove, the palm-side base material 120 may be leather, which is very durable and protective for all types of work”, [0078], therefore, 100 is manufactured from leather).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the glove of Niemi as leather as further taught by Shatzkes, in order to provide gloves with “On the palm side of the glove, the palm-side base material 120 may be leather, which is very durable and protective for all types of work”, [0078].
Regarding claim 12, the combines references teach, wherein said glove apertures are disposed in said index finger member and said thumb member, thereby allowing the index finger and the thumb to protrude from said heated glove (as combined above, 515 of Shatzkes is disposed in said index finger member and said thumb member of 20 of Niemi for allowing a thumb and an index finger of a user to protrude 20 of Niemi; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to ultimately return the thumb and index finger inside the respective thumb member and index finger member, see figures 1-6 of Shatzkes and [0055] and [0064]).
The combined references fail to teach, wherein said glove apertures are disposed in each finger member, thereby allowing multiple fingers to protrude from said heated glove.
Shatzkes further teaches, wherein said glove apertures are disposed in each finger member thereby allowing multiple fingers to protrude from said heated glove (“FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], therefore, 515 are disposed in each finger member thereby allowing multiple fingers to protrude from 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each finger member of Niemi glove apertures as further taught by Shatzkes in order to provide the user the ability “to allow the user to perform any and all tasks without having to take the gloves off, ensuring the hands stay protected the entire time”, [0049], since “re-arrangeable (or repositionable) fingertip coverings on the glove are configured to permit one or more of the fingertips to be exposed and articulatable in, for example, a grip-closing direction, while a backhand-side portion of the glove remains in place to cover the backhand side of the fingers. For example, when one or more fingers are exposed, the respective protective backside portions of the glove fingertips are structured and configured to remain positioned above the exposed finger portions to provide protection to the fingers from the backhand-side direction even while a user may have one of more fingertips exposed. Thus, by implementing aspects of the disclosure, the gloves offer protection for portions of the fingers even while the glove is in a finger-exposed configuration”, [0053].

Regarding claim 13, the combines references teach, wherein said glove apertures are disposed proximate to a midportion of said finger members (as combined above, as taught by Shatzkes, 515 are disposed proximate to a midportion of said finger members, figures 1-6).

Regarding claim 14, the combines references teach, wherein said glove aperture of said index finger member is formed via an unsecured flexible overlap portion of a bottom portion of said index finger member upon a non-flexible bottom surface of said index finger member, thereby allowing the user's index finger to forcibly separate said overlap portion of said bottom portion of said index finger member from said bottom surface of said index finger member to enable the user to extend the index finger through the said glove aperture of said index finger member; said overlap portion of said index finger member returning to the original overlap configuration upon said bottom surface of said index finger member after the index finger is returned to a position inside said heated glove (Shatzkes, “FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], “As shown in FIG. 1, the glove 100 include on the palm side, the palm-side base material 120, which may be a synthetic soft leather, with other materials contemplated by the disclosure”, [0057], “As such, the glove 100 is structured such that the palm-side base material 120 overlaps a portion of the repositionable fingertip covering 115 in an overlap region 205. As shown in FIG. 2, when the repositionable fingertip coverings 115 are in the closed position (i.e., not opened), the repositionable fingertip coverings 115 naturally tuck back underneath the palm-side base material 120 due to the overlap region 205”, [0064], “As shown in FIG. 5, the location of the opening 515 of the repositionable fingertip covering 115 is designed to fall just below the top knuckle 510 of each of the three fingers. In accordance with aspects of the disclosure, this ensures that the wearer is able to bend the finger 110 (e.g., in a gripping direction) and make use of the finger with full dexterity and maneuverability while still wearing the gloves 100”, [0084], therefore, as combined above 515 (Shatzkes) of said index finger member (Niemi) is formed via 205 (Shatzkes) of said index finger member (Niemi) upon the material of 120 of Shatzkes of said index finger member (Niemi), thereby allowing the user's index finger to forcibly separate 205 (Shatzkes) of said index finger member (Niemi) from 120 (Shatzkes) of said index finger member (Niemi) to enable the user to extend the index finger through 515 (Shatzkes) of said index finger member (Niemi); 205 (Shatzkes) of said index finger member (Niemi) returning to the original overlap configuration upon 120 (Shatzkes) of said index finger member (Niemi) after the index finger is returned to a position inside 20 (Niemi), see Shatzkes figures 1-6).

Regarding claim 15, the combines references teach, wherein said glove aperture of said thumb member is formed via an unsecured flexible overlap portion of a bottom portion of said thumb member upon a non-flexible bottom surface of said thumb member, thereby allowing the user's thumb to forcibly separate said overlap portion of said bottom portion of said thumb member from said bottom surface of said thumb member to enable the user to extend the thumb through said glove aperture of said thumb member; said overlap portion of said thumb member returning to the original overlap configuration upon said bottom surface of said thumb member after the thumb is returned to a position inside said heated glove (Shatzkes, “FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], “As shown in FIG. 1, the glove 100 include on the palm side, the palm-side base material 120, which may be a synthetic soft leather, with other materials contemplated by the disclosure”, [0057], “As such, the glove 100 is structured such that the palm-side base material 120 overlaps a portion of the repositionable fingertip covering 115 in an overlap region 205. As shown in FIG. 2, when the repositionable fingertip coverings 115 are in the closed position (i.e., not opened), the repositionable fingertip coverings 115 naturally tuck back underneath the palm-side base material 120 due to the overlap region 205”, [0064], “As shown in FIG. 5, the location of the opening 515 of the repositionable fingertip covering 115 is designed to fall just below the top knuckle 510 of each of the three fingers. In accordance with aspects of the disclosure, this ensures that the wearer is able to bend the finger 110 (e.g., in a gripping direction) and make use of the finger with full dexterity and maneuverability while still wearing the gloves 100”, [0084], therefore, as combined above 515 of said thumb member (Niemi) is formed via 205 (Shatzkes) of said thumb member (Niemi) upon 120 (Shatzkes) of said thumb member (Niemi), thereby allowing the user's thumb to forcibly separate 205 (Shatzkes) of said thumb member (Niemi) from said bottom surface of said thumb member (Niemi) to enable the user to extend the thumb through 515 (Shatzkes) of said thumb member (Niemi); 205 (Shatzkes) of said thumb member (Niemi) returning to the original overlap configuration upon said bottom surface of said thumb member (Niemi) after the thumb is returned to a position inside 20 (Niemi), see Shatzkes figures 1-6).

Regarding claim 17, Niemi teaches, A heated glove (figure 1A) comprising: a glove member having predetermined dimensions and configuration, a plurality of finger members and a thumb member; at least one pocket secured to each finger member of said glove member, and at least one pocket secured to said thumb member; a heating member removably disposed in each pocket secured to each finger member and said thumb member, said finger heating members each emitting a predetermined heat energy to warm an inner cavity in each finger member (“The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack and therefore provide warmth for up to eight hours for a person's hands”, [0016], therefore, 20 has predetermined dimensions and configuration, a plurality of finger members and a thumb member (annotated figure 1A); 10 secured to each finger member of 20, and 10 secured to said thumb member (annotated figure 1A); a heating member removably disposed in 10 secured to each finger member and said thumb member (see figure 1A), said finger heating members each emitting a predetermined heat energy to warm an inner cavity in each finger member). 
Niemi fails to teach, glove apertures disposed in an index finger member and said thumb member of said glove member for allowing a thumb and an index finger of a user to protrude from said glove member; whereby, the user is enabled to operate equipment via the protruding thumb and index finger and to return the thumb and index finger inside the respective thumb member and finger member.
Shatkzkes, work gloves, Abstract, teaches, glove apertures disposed in an index finger member and said thumb member of said glove member for allowing a thumb and an index finger of a user to protrude from said glove member; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to return the thumb and index finger inside the respective thumb member and index finger member (“FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], “As such, the glove 100 is structured such that the palm-side base material 120 overlaps a portion of the repositionable fingertip covering 115 in an overlap region 205. As shown in FIG. 2, when the repositionable fingertip coverings 115 are in the closed position (i.e., not opened), the repositionable fingertip coverings 115 naturally tuck back underneath the palm-side base material 120 due to the overlap region 205”, [0064], “As shown in FIG. 5, the location of the opening 515 of the repositionable fingertip covering 115 is designed to fall just below the top knuckle 510 of each of the three fingers. In accordance with aspects of the disclosure, this ensures that the wearer is able to bend the finger 110 (e.g., in a gripping direction) and make use of the finger with full dexterity and maneuverability while still wearing the gloves 100”, [0084], therefore, 515 disposed in an index finger member and said thumb member of said glove for allowing a thumb and an index finger of a user to protrude from 100; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to return the thumb and index finger inside the respective thumb member and index finger member, figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the glove of Niemi glove apertures disposed in an index finger member and said thumb member as taught by Shatzkes in order to provide the user the ability “to allow the user to perform any and all tasks without having to take the gloves off, ensuring the hands stay protected the entire time”, [0049], since “re-arrangeable (or repositionable) fingertip coverings on the glove are configured to permit one or more of the fingertips to be exposed and articulatable in, for example, a grip-closing direction, while a backhand-side portion of the glove remains in place to cover the backhand side of the fingers. For example, when one or more fingers are exposed, the respective protective backside portions of the glove fingertips are structured and configured to remain positioned above the exposed finger portions to provide protection to the fingers from the backhand-side direction even while a user may have one of more fingertips exposed. Thus, by implementing aspects of the disclosure, the gloves offer protection for portions of the fingers even while the glove is in a finger-exposed configuration”, [0053].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (2011/0041229)[Niemi] in view of Shatzkes (2018/0228229) in view of Deola (9,295,580).
Regarding claim 2, the combines references teach, wherein said glove member includes a thumb member having a thumb pocket secured to an outer portion of said thumb member, said thumb pocket removably receiving a heating member for said thumb member (Niemi, 20 includes an annotated thumb member having 10 secured to an outer portion of the thumb member, said thumb pocket removably receiving a heating member for said thumb member).
While Niemi discloses 10 as being secured to an inner portion of the thumb member, [0014], the combined references fail to teach, a thumb pocket secured to an outer portion of said thumb member.
Deola, heated gloves, Abstract, teaches, a thumb pocket secured to an outer portion of said thumb member (“There are also four finger portions 18, 20, 22 and 24 for covering the wearer's fingers and a thumb portion 26 for covering the wearer's thumb”, Col. 2 ln. 34-36, “Integrally formed with each of the finger portions and thumb portion are elongated pouches such as shown at 28, 30, 32, 34 and 36. These pouches may be made of the same material as the glove or of a different material. The pouches can be secured to the finger portions in any known manner such as through the use of an adhesive or glue or some type of thermal process. It is also possible to make the pouches separately so as to be self contained with an adhesive layer thereon which can be attached to the various portions of the glove”, Col. 2 ln. 47-55, therefore, 36 is secured to an outer portion of 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thumb pocket of Niemi as being secured to an outer portion of the thumb member as taught by Deola, in order to provide an easier configuration for the pocket, with the pocket on the outside the user can easily insert and remove the heating member.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (2011/0041229)[Niemi] in view of Shatzkes (2018/0228229) in view of Ramirez (2016/0367882).
Regarding claim 4, the combined references teach, wherein said glove member includes leather forming a bottom portion of said glove (20 of Niemi includes leather forming a bottom portion of 20, as combined above as taught by Shatzkes), and a top portion of said glove (20 of Niemi has a top portion).
The combined references fail to teach, leather and latex forming a top portion of said glove, thereby promoting the stretching of said top portion of said glove to allow said glove to be disposed upon varying sized hands.
Ramirez, performance gloves, Abstract, teaches, leather and latex forming a top portion of said glove, thereby promoting the stretching of said top portion of said glove to allow said glove to be disposed upon varying sized hands (“Embodiments may also comprise stretch materials and designs, mesh fabrics, recycled and flexible materials, cottons, polyester, rayon, spandex, fleece, leathers and synthetic leathers, rubbers, plastics, woven fabrics, non-woven fabrics, cloths, LYCRA, a vinyl material, a neoprene material, a fleece material, or combinations thereof”, [0140], “The dorsal surface may comprise of a different material than the palmar surface, such as a more durable fabric, but would preferably also be rather flexible. If the dorsal surface is comprised of more durable fabrics, such as synthetic leather, then some added elasticity capabilities may be also preferable…on select area of the dorsal surface, in particular around the metacarpophalangeal joints….embodiments may simply comprise of a more elastic material on the dorsal surface overlaying said metacarpophalangeal joints while the rest of the dorsal surface is comprised of a more durable material. The elastic material could be stitched onto those areas, and therefore replacing the more durable materials along those select areas.”, [0363], “This discreet protrusion is does not contain a second shock-absorbing member thus providing the user with added flexibility capabilities along the interphalangeal joint, especially beneficial if the dorsal segment is generally constructed with a more durable material, such as a leather latex glove”, [0274], therefore, leather and latex forms a top portion of the glove, thereby promoting the stretching of said top portion of said glove to allow said glove to be disposed upon varying sized hands, figures 23-24 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide top portion of the glove of Niemi as leather and latex as taught by Ramirez, in order to provide the glove with “added flexibility capabilities”, [0363], [0274].
The combined references teach, for promoting heat transfer from said heating members onto a user's fingers (as combined above, the top portion of 20 of Niemi is formed of leather and latex which thereby promotes heat transfer from the heating members onto a user’s fingers, see Niemi [0016]).

Claims 5-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (2011/0041229)[Niemi] in view of Shatzkes (2018/0228229) in view of Bolton (2014/0230127).
Regarding claim 5, the combined references teach, wherein said at least one pocket secured to each finger member (Niemi, 10 secured to each finger member, [0015], [0016]), and opposing longitudinal portions of said upper portions of said finger members and an inner lateral portion of said upper portions of said finger members (annotated opposing longitudinal portions of annotated upper portions of annotated finger members, and an annotated inner lateral portion of said upper portions of said finger members annotated figures 1A).
The combined references fail to teach, wherein said at least one pocket secured to each finger member includes a loop material secured to opposing longitudinal portions of said upper portions of said finger members, and includes a loop material secured to an inner lateral portion of said upper portions of said finger members.
Bolton, gloves with a pocket, Abstract, teaches, at least one pocket includes a loop material secured to opposing longitudinal portions, and includes a loop material secured to an inner lateral portion (“Referring now to the drawings it is shown in FIG. 3 that the major components of the invention, which are incorporated in glove 11, include protective over-flap 13, an inner, packet-securing flap 25 and a packet receiving component indicated by reference numeral 28. The inventive construction is designed to hold a small rectangular packet 41 of disposable tissue, to allow its easy removal and replacement when necessary, to permit dispensing of tissue from the packet and to provide a means to protectively enclose and store the packet from the environment when not being used.”, Col. 2 ln. 29-39, “The first, packet-retaining flap 25, shown in FIGS. 2 and 3 is attached to layer 15 by stitching, or by bonding means to form a hinge-like connection at 27. The flap 25 has a tissue-passing aperture 29, and a strip 33 of hook fastener material such as sold under the trademark VELCRO is secured by stitching along the peripheral portion of the inner side of the flap. A complementary strip 35 of VELCRO loop material is affixed to layer 15 approximate to the border of opening 37. The complementary VELCRO strips 33 and 35 are brought into releasable engagement with one another when flap 25 is folded to the closed position shown in FIG. 2…In the preferred embodiment it is noted that flap 25 has its hinge portion 27 located near the fingered side of glove 11, however flap 25 may be oriented with hinge portion 27 located on any of the sides of cavity 28.”, Col. 2-3 ln. 60-16, therefore, at least one 28 includes 35 secured to annotated opposing longitudinal portions of annotated upper portion of 28, and includes 35 secured to an annotated inner lateral portion, best shown in figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each opposing longitudinal portion, the inner lateral portion of each finger member of Niemi loop material as taught by Bolton, in order to provide easy removal and replacement of the finger heating member when necessary and to provide a means to protectively enclose and store the finger heating member from the environment when not being used, Col. 2 ln. 34-39.

Regarding claim 6, the combined references teach, said pockets includes a cover having a first lateral portion at an end portion of each upper portion of said finger members (Niemi, 10 has an annotated first lateral portion at an end of each upper portion of said annotated finger members, [0015], [0016], annotated figure 1A and 1D), said cover having a second lateral portion (Niemi, 10 has an annotated second lateral portion, annotated figure 1A), said loop material of said inner lateral portion of an upper portion of said corresponding finger member (35 of Bolton as combined above), said inner lateral portion of said upper portion of said corresponding finger member (35 of Bolton as combined above).
The combined references fail to teach, a first lateral portion secured to an end portion of each upper portion of said finger members, hook material secured to said second lateral portion such that said hook material ultimately engages said loop material of said inner lateral portion of an upper portion of a corresponding finger member, thereby detachably securing said second lateral portion of said cover to said inner lateral portion of said upper portion of said corresponding finger member.
However Bolton further teaches, wherein said pockets includes a cover having a first lateral portion secured to an end portion of each upper portion, said cover having a second lateral portion with hook material secured to said second lateral portion such that said hook material ultimately engages said loop material of said inner lateral portion of an upper portion, thereby detachably securing said second lateral portion of said cover to said inner lateral portion of said upper portion (“Referring now to the drawings it is shown in FIG. 3 that the major components of the invention, which are incorporated in glove 11, include protective over-flap 13, an inner, packet-securing flap 25 and a packet receiving component indicated by reference numeral 28. The inventive construction is designed to hold a small rectangular packet 41 of disposable tissue, to allow its easy removal and replacement when necessary, to permit dispensing of tissue from the packet and to provide a means to protectively enclose and store the packet from the environment when not being used.”, Col. 2 ln. 29-39, “The first, packet-retaining flap 25, shown in FIGS. 2 and 3 is attached to layer 15 by stitching, or by bonding means to form a hinge-like connection at 27. The flap 25 has a tissue-passing aperture 29, and a strip 33 of hook fastener material such as sold under the trademark VELCRO is secured by stitching along the peripheral portion of the inner side of the flap. A complementary strip 35 of VELCRO loop material is affixed to layer 15 approximate to the border of opening 37. The complementary VELCRO strips 33 and 35 are brought into releasable engagement with one another when flap 25 is folded to the closed position shown in FIG. 2…In the preferred embodiment it is noted that flap 25 has its hinge portion 27 located near the fingered side of glove 11, however flap 25 may be oriented with hinge portion 27 located on any of the sides of cavity 28.”, Col. 2-3 ln. 60-16, figure 3, therefore, 43 includes 25 having an annotated first lateral portion secured to an end portion, 25 having an annotated second lateral portion with 33 secured to said annotated second lateral portion such that 33 ultimately engages 25 of said annotated inner lateral portion, thereby detachably securing said annotated second lateral portion of 25 to said annotated inner lateral portion of said annotated upper portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first lateral portion and second lateral end portion of each cover on the upper end portions of each finger member of the combined references as having the first lateral portion being secured to an end portion of the upper portion with the second lateral end portion having loop material as further taught by Bolton, in order to provide easy removal and replacement of the finger heating member when necessary and to provide a means to protectively enclose and store the finger heating member from the environment when not being used, Col. 2 ln. 34-39. 

Regarding claim 7, the combined references teach, wherein said covers includes longitudinal portions (Niemi, the cover includes annotated longitudinal portions, annotated figure 1D) said loop material of said longitudinal portions of an upper portion of a corresponding finger member (as combined above 35 of Bolton is secured to annotated longitudinal portions of an upper portion of corresponding fingers of Niemi, see Bolton, annotated figure 3 and Niemi annotated figures 1A and 1D).
The combined references fail to teach, hook material secured to said longitudinal portions whereby said hook material ultimately engages said loop material of said longitudinal portions of an upper portion of a corresponding finger member, thereby detachably securing said longitudinal portions of said cover to said longitudinal portions of said upper portion of said corresponding finger member.
However, Bolton further teaches, wherein said covers includes longitudinal portions having hook material secured to said longitudinal portions whereby said hook material ultimately engages said loop material of said longitudinal portions of an upper portion of a corresponding finger member, thereby detachably securing said longitudinal portions of said cover to said longitudinal portions of said upper portion of said corresponding finger member (“Referring now to the drawings it is shown in FIG. 3 that the major components of the invention, which are incorporated in glove 11, include protective over-flap 13, an inner, packet-securing flap 25 and a packet receiving component indicated by reference numeral 28. The inventive construction is designed to hold a small rectangular packet 41 of disposable tissue, to allow its easy removal and replacement when necessary, to permit dispensing of tissue from the packet and to provide a means to protectively enclose and store the packet from the environment when not being used.”, Col. 2 ln. 29-39, “The first, packet-retaining flap 25, shown in FIGS. 2 and 3 is attached to layer 15 by stitching, or by bonding means to form a hinge-like connection at 27. The flap 25 has a tissue-passing aperture 29, and a strip 33 of hook fastener material such as sold under the trademark VELCRO is secured by stitching along the peripheral portion of the inner side of the flap. A complementary strip 35 of VELCRO loop material is affixed to layer 15 approximate to the border of opening 37. The complementary VELCRO strips 33 and 35 are brought into releasable engagement with one another when flap 25 is folded to the closed position shown in FIG. 2…In the preferred embodiment it is noted that flap 25 has its hinge portion 27 located near the fingered side of glove 11, however flap 25 may be oriented with hinge portion 27 located on any of the sides of cavity 28.”, Col. 2-3 ln. 60-16, therefore, 25 includes annotated longitudinal portions having 33 secured to said annotated longitudinal portions whereby 33 ultimately engages 35 of said annotated longitudinal portions of an annotated upper portion, thereby detachably securing said annotated longitudinal portions of 25 to said annotated longitudinal portions of said upper portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each longitudinal portions of the cover of the combined references hook material as further taught by Bolton, in order to provide easy removal and replacement of the finger heating member when necessary and to provide a means to protectively enclose and store the finger heating member from the environment when not being used, Col. 2 ln. 34-39.

Regarding claim 8, the combined references teach, wherein a heating member is disposed between said pocket cover and said upper portion of said finger member (Niemi, “The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack and therefore provide warmth for up to eight hours for a person's hands”, [0016], therefore, a heating member is disposed between 25 of Bolton and said annotated upper portion of said annotated finger member, Bolton annotated figure 1A); whereupon, said pocket cover is secured to said upper portion of said finger member via said longitudinal and lateral hook materials of said cover engaging cooperating longitudinal and lateral loop materials of said upper portion of said finger member, thereby securing the position of said heating member relative to said corresponding finger member (whereupon, 25 (Bolton) is secured to said annotated upper portion of said annotated finger member via longitudinal and lateral 33 (Bolton) of 25 (Bolton) engaging cooperating longitudinal and lateral 35 (Bolton) of said annotated upper portion of said annotated finger member (Niemi, annotated figure 1A), thereby securing the position of said heating member relative to said annotated corresponding finger member, see Niemi, [0015], [0016] and Bolton, Col. 2 ln. 29-39 and Col. 2-3 ln. 60-16).

Regarding claim 9, the combined references teach, wherein said heating member extends longitudinally upon said upper portion of said finger member (Niemi, “The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack”, [0016], therefore, said heating member extends longitudinally upon said annotated upper portion of said finger member, Niemi, annotated figure 1A), said heating member including a configuration that promotes the insertion of said heating member into said pocket and the securing of said pocket cover upon said upper portion of said finger member (as combined above, said heating member (Niemi) including a configuration that promotes the insertion of said heating member into 10 and the securing of 25 (Bolton) upon said annotated upper portion of said annotated finger member (Niemi)).

Regarding claim 10, the combined references teach, wherein said heating member is flexible thereby allowing the user to bend his or her fingers and grasp and hold an object (Niemi, “The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack”, [0016], therefore, said heating member is flexible thereby allowing the user to bend his or her fingers and grasp and hold an object).

Regarding claim 18, the combined references teach, wherein said at least one pocket secured to each finger member and said thumb member (Niemi, 10 secured to each finger member and thumb member, [0015], [0016], figures 1A and 1D), and opposing longitudinal portions of said upper portions of said finger members and thumb member and an inner lateral portion of said upper portions of said finger members and said thumb members (Niemi, annotated opposing longitudinal portions of annotated upper portions of annotated finger members and thumb member, and an annotated inner lateral portion of said upper portions of said finger members and said thumb member, annotated figure 1A, note: annotated figure 1A shows one opposing longitudinal portions and inner lateral portion of a finger member due to space, however this structure is included in each finger member and thumb member), said pockets includes a cover having a first lateral portion at an end portion of each upper portion of said finger members and said thumb member, said covers having a second lateral portion (Niemi, 10 includes a cover having an annotated first lateral portion secured to an end portion of each upper portion of said finger members and said thumb member, said covers having a second lateral portion, annotated figure 1A)
The combined references fail to teach, a loop material secured to opposing longitudinal portions of said upper portions of said finger members and said thumb member, and includes a loop material secured to an inner lateral portion of said upper portions of said finger members and said thumb member; a first lateral portion secured to an end portion of each upper portion of said finger members and said thumb member, hook material secured to said second lateral portion such that said hook material ultimately engages said loop material of said inner lateral portion of an upper portion of a corresponding finger member and thumb member, thereby detachably securing said second lateral portion of said cover to said inner lateral portion of said upper portion of said corresponding finger member and said thumb member.
Bolton, a glove with a pocket, Abstract, teaches, wherein said at least one pocket includes a loop material secured to opposing longitudinal 13portions of said upper portion, and includes a 14loop material secured to an inner lateral portion; said pockets includes a cover having a first lateral portion secured to 16an end portion of each upper portion, said 17covers having a second lateral portion with hook material secured to said second lateral portion 18such that said hook material ultimately engages said loop material of said inner lateral portion 19of an upper portion, thereby detachably 20securing said second lateral portion of said cover to said inner lateral portion of said upper 21portion (“Referring now to the drawings it is shown in FIG. 3 that the major components of the invention, which are incorporated in glove 11, include protective over-flap 13, an inner, packet-securing flap 25 and a packet receiving component indicated by reference numeral 28. The inventive construction is designed to hold a small rectangular packet 41 of disposable tissue, to allow its easy removal and replacement when necessary, to permit dispensing of tissue from the packet and to provide a means to protectively enclose and store the packet from the environment when not being used.”, Col. 2 ln. 29-39, “The first, packet-retaining flap 25, shown in FIGS. 2 and 3 is attached to layer 15 by stitching, or by bonding means to form a hinge-like connection at 27. The flap 25 has a tissue-passing aperture 29, and a strip 33 of hook fastener material such as sold under the trademark VELCRO is secured by stitching along the peripheral portion of the inner side of the flap. A complementary strip 35 of VELCRO loop material is affixed to layer 15 approximate to the border of opening 37. The complementary VELCRO strips 33 and 35 are brought into releasable engagement with one another when flap 25 is folded to the closed position shown in FIG. 2…In the preferred embodiment it is noted that flap 25 has its hinge portion 27 located near the fingered side of glove 11, however flap 25 may be oriented with hinge portion 27 located on any of the sides of cavity 28.”, Col. 2-3 ln. 60-16, therefore, securing 43 includes 35 secured to annotated opposing longitudinal portions of annotated upper portion of 28, and includes 35 secured to an annotated inner lateral portion, 43 includes 25 having an annotated portion first lateral portion secured to 16an end portion, 25 having an annotated second lateral portion with 33 secured to said annotated second lateral portion 18such that 33 ultimately engages 35 of said annotated inner lateral portion 19of an upper portion, thereby detachably 20securing said annotated second lateral portion of 25 to said annotated inner lateral portion of said annotated upper 21portion, best shown in figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each opposing longitudinal portion, the inner lateral portion of each finger and thumb member of Niemi loop material as taught by Bolton, provide the first lateral portion and second lateral end portion of each cover on the upper end portions of each finger member and thumb of Niemi as having the first lateral portion being secured to an end portion of the upper portion with the second lateral end portion having loop material as further that by Bolton, in order to provide easy removal and replacement of the finger heating member when necessary and to provide a means to protectively enclose and store the finger heating member from the environment when not being used, Col. 2 ln. 34-39.

Regarding claim 19, the combined references teach, wherein said covers includes longitudinal portions (Niemi, the cover includes annotated longitudinal portions, annotated figure 1D) said loop material of said longitudinal portions of an upper portion of a corresponding finger member and a corresponding thumb member (as combined above 35 of Bolton is secured to annotated longitudinal portions of an upper portion of corresponding fingers and corresponding thumb member of Niemi, see Bolton, annotated figure 3 and Niemi annotated figures 1A and 1D).
The combined references fail to teach, hook material secured to said longitudinal portions whereby said hook material ultimately engages said loop material of said longitudinal portions of an upper portion of a corresponding finger member and a corresponding thumb member, thereby detachably securing said longitudinal portions of said cover to said longitudinal portions of said upper portion of said corresponding finger member and said corresponding thumb member.
However, Bolton further teaches, wherein said covers includes longitudinal portions having hook material secured to said longitudinal portions whereby said hook material ultimately engages said loop material of said longitudinal portions of an upper portion of a corresponding finger member, thereby detachably securing said longitudinal portions of said cover to said longitudinal portions of said upper portion of said corresponding finger member (“Referring now to the drawings it is shown in FIG. 3 that the major components of the invention, which are incorporated in glove 11, include protective over-flap 13, an inner, packet-securing flap 25 and a packet receiving component indicated by reference numeral 28. The inventive construction is designed to hold a small rectangular packet 41 of disposable tissue, to allow its easy removal and replacement when necessary, to permit dispensing of tissue from the packet and to provide a means to protectively enclose and store the packet from the environment when not being used.”, Col. 2 ln. 29-39, “The first, packet-retaining flap 25, shown in FIGS. 2 and 3 is attached to layer 15 by stitching, or by bonding means to form a hinge-like connection at 27. The flap 25 has a tissue-passing aperture 29, and a strip 33 of hook fastener material such as sold under the trademark VELCRO is secured by stitching along the peripheral portion of the inner side of the flap. A complementary strip 35 of VELCRO loop material is affixed to layer 15 approximate to the border of opening 37. The complementary VELCRO strips 33 and 35 are brought into releasable engagement with one another when flap 25 is folded to the closed position shown in FIG. 2…In the preferred embodiment it is noted that flap 25 has its hinge portion 27 located near the fingered side of glove 11, however flap 25 may be oriented with hinge portion 27 located on any of the sides of cavity 28.”, Col. 2-3 ln. 60-16, therefore, 25 includes annotated longitudinal portions having 33 secured to said annotated longitudinal portions whereby 33 ultimately engages 35 of said annotated longitudinal portions of an annotated upper portion, thereby detachably securing said annotated longitudinal portions of 25 to said annotated longitudinal portions of said upper portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each longitudinal portions of the cover of the combined references hook material as further taught by Bolton, in order to provide easy removal and replacement of the finger heating member when necessary and to provide a means to protectively enclose and store the finger heating member from the environment when not being used, Col. 2 ln. 34-39.
Regarding claim 20, Niemi teaches, A heated glove having apertures (figures 1A, [0016], Examiner notes: Examiner is interpreting the protrusion apertures as the structure that accommodate the users fingers), comprising: a glove member having predetermined dimensions and configuration, a plurality of finger members and a thumb member; at least one pocket secured to each finger member of said glove, and at least one pocket secured to said thumb member (“The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack and therefore provide warmth for up to eight hours for a person's hands”, [0016], therefore, 20 has a predetermined dimensions and configuration, a plurality of finger members and a thumb member (annotated figure 1A); at least one 10 secured to each finger member of 20, and at least one 10 secured to said thumb member (annotated figure 1A); said pockets comprising: opposing longitudinal portions of said upper portions of said finger members and said thumb member (10 comprising: annotated opposing longitudinal portions of said annotated upper portions of said annotated finger members and said annotated thumb member, annotated figure 1D), an inner lateral portion of said upper portions of said finger members and said thumb member (an annotated inner lateral portion of said annotated upper portions of said annotated finger members and said annotated thumb member, annotated figure 1A); and a cover having a first lateral portion at an end portion of each upper portion of said finger members and said thumb member, said covers having a second lateral portion, said inner lateral portion of an upper portion of a corresponding finger member and thumb member; said covers including longitudinal portions said longitudinal portions of an upper portion of a corresponding finger member and a corresponding thumb member (10 having a cover having an annotated first lateral portion at an annotated end portion of each upper portion of said annotated finger members and said annotated thumb member, said covers having an annotated second lateral portion, said inner lateral portion of an upper portion of a corresponding finger member and thumb member; said covers including annotated longitudinal portions said annotated longitudinal portions of an upper portion of a corresponding annotated finger member and a corresponding annotated thumb member, annotated figures 1A and 1D, note: as shown in annotated figures 1A and 1D, 10 includes the first and second lateral portions and longitudinal portions which is placed on an end portion of the upper portion of each finger member and thumb member and corresponding longitudinal portions and a lateral portion of the upper portion); a heating member removably disposed in each pocket secured to each finger member and said thumb member, said heating members each emitting a predetermined heat energy for warming an inner cavity in each finger member and said thumb member (a heating member removably disposed in 10 secured to each annotated finger member and said annotated thumb member, said heating members each emitting a predetermined heat energy for warming an inner cavity in each annotated finger member and said annotated thumb member, [0015], [0016], annotated figure 1A).
Niemi fails to teach, said pockets comprising: a loop material secured to opposing longitudinal portions of said upper portions of said finger members and said thumb member, and loop material secured to an inner lateral portion of said upper portions of said finger members and said thumb member; and a cover having a first lateral portion secured to an end portion of each upper portion of said finger members and said thumb member, said covers having a second lateral portion with hook material secured to said second lateral portion such that said hook material ultimately engages said loop material of said inner lateral portion of an upper portion of a corresponding finger member and thumb member, thereby detachably securing said second lateral portion of said cover to said inner lateral portion of said upper portion of said corresponding finger member and said thumb member; said covers including longitudinal portions having hook material secured to said longitudinal portions, whereby said hook material ultimately engages said loop material of said longitudinal portions of an upper portion of a corresponding finger member and a corresponding thumb member, thereby detachably securing said longitudinal portions of said covers to said longitudinal portions of said upper portions of said corresponding finger members and said corresponding thumb member; and glove apertures disposed in an index finger member and said thumb member of said  glove for allowing a thumb and an index finger of a user to protrude from said glove; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and ultimately returning the thumb and index finger inside the respective thumb member and index finger member.
Bolton, gloves with a pocket, Abstract, teaches, a loop material secured to opposing longitudinal portions of upper portions, and loop material secured to an inner lateral portion of upper portions; and a cover having a first lateral portion secured to an end portion of each upper portion, said covers having a second lateral portion with hook material secured to said second lateral portion such that said hook material ultimately engages said loop material of said inner lateral portion of an upper portion, thereby detachably securing said second lateral portion of said cover to said inner lateral portion of said upper portion; said covers including longitudinal portions having hook material secured to said longitudinal portions, whereby said hook material ultimately engages said loop material of said longitudinal portions of an upper portion, thereby detachably securing said longitudinal portions of said covers to said longitudinal portions of said upper portions (“FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], “As such, the glove 100 is structured such that the palm-side base material 120 overlaps a portion of the repositionable fingertip covering 115 in an overlap region 205. As shown in FIG. 2, when the repositionable fingertip coverings 115 are in the closed position (i.e., not opened), the repositionable fingertip coverings 115 naturally tuck back underneath the palm-side base material 120 due to the overlap region 205”, [0064], “As shown in FIG. 5, the location of the opening 515 of the repositionable fingertip covering 115 is designed to fall just below the top knuckle 510 of each of the three fingers. In accordance with aspects of the disclosure, this ensures that the wearer is able to bend the finger 110 (e.g., in a gripping direction) and make use of the finger with full dexterity and maneuverability while still wearing the gloves 100”, [0084], therefore, 35 is secured to annotated opposing longitudinal portions of annotated upper portions, and 35 secured to an annotated inner lateral portion of annotated upper portions; and 25 having an annotated first lateral portion secured to an annotated end portion of an upper portion, 25 having an annotated second lateral portion with 33 secured to said annotated second lateral portion such that 33 ultimately engages 35 of said annotated inner lateral portion of an annotated upper portion, thereby detachably securing said annotated second lateral portion of 25 to said annotated inner lateral portion of said annotated upper portion; 25 including annotated longitudinal portions having 33 secured to said annotated longitudinal portions, whereby 33 ultimately engages 35 of said annotated longitudinal portions of an annotated upper portion, thereby detachably securing said annotated longitudinal portions of 25 to said annotated longitudinal portions of said annotated upper portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each opposing longitudinal portion, the inner lateral portion of each finger and thumb member of Niemi loop material as taught by Bolton, provide the first lateral portion and second lateral end portion of each cover on the upper end portions of each finger member and thumb of Niemi as having the first lateral portion being secured to an end portion of the upper portion with the second lateral end portion having loop material as further that by Bolton, in order to provide easy removal and replacement of the finger heating member when necessary and to provide a means to protectively enclose and store the finger heating member from the environment when not being used, Col. 2 ln. 34-39.
The combined references fail to teach, glove apertures disposed in an index finger member and said thumb member of said  glove for allowing a thumb and an index finger of a user to protrude from said glove; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and ultimately returning the thumb and index finger inside the respective thumb member and index finger member.
Shatkzkes, work gloves, Abstract, teaches, glove apertures disposed in an index finger member and said thumb member of said glove for allowing a thumb and an index finger of a user to protrude from said glove; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and ultimately returning the thumb and index finger inside the respective thumb member and index finger member (“FIG. 1 is a palm-side view of an exemplary and non-limiting glove 100 in a finger-exposed configuration with a plurality of fingertips (or finger portions) 110 exposed… As shown in FIG. 1, the work glove 100 includes repositionable fingertip coverings 115 on the first three digits (i.e., thumb, index finger and ring finger) that allow the user to have access to his fingers (or finger portions) 110 when necessary or helpful for fine motor tasks. While the exemplary embodiment includes repositionable fingertip coverings 115 on the first three digits, it should be understood that the disclosure contemplates any number (e.g., one, two, three, four, or five) of repositionable fingertip coverings may be utilized in different embodiments. As shown in FIG. 1, in accordance with aspects of the disclosure, when in the finger-exposed configuration, the fingertip coverings 115 are structured and arranged to be repositioned behind a respective finger 110, in order to allow the actual fingertip to be exposed. In such a manner, implementing this aspect of the disclosure provides the wearer the dexterity in the fingertips that may be necessary for performing fine motor tasks without having to remove the gloves from the user's hand.”, [0055], “As such, the glove 100 is structured such that the palm-side base material 120 overlaps a portion of the repositionable fingertip covering 115 in an overlap region 205. As shown in FIG. 2, when the repositionable fingertip coverings 115 are in the closed position (i.e., not opened), the repositionable fingertip coverings 115 naturally tuck back underneath the palm-side base material 120 due to the overlap region 205”, [0064], “As shown in FIG. 5, the location of the opening 515 of the repositionable fingertip covering 115 is designed to fall just below the top knuckle 510 of each of the three fingers. In accordance with aspects of the disclosure, this ensures that the wearer is able to bend the finger 110 (e.g., in a gripping direction) and make use of the finger with full dexterity and maneuverability while still wearing the gloves 100”, [0084], therefore, 515 disposed in an index finger member and said thumb member of said glove for allowing a thumb and an index finger of a user to protrude from 100; whereby, the user is enabled to operate equipment via the protruding thumb and index finger, and to ultimately return the thumb and index finger inside the respective thumb member and index finger member, figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the glove of Niemi glove apertures disposed in an index finger member and said thumb member as taught by Shatzkes in order to provide the user the ability “to allow the user to perform any and all tasks without having to take the gloves off, ensuring the hands stay protected the entire time”, [0049], since “re-arrangeable (or repositionable) fingertip coverings on the glove are configured to permit one or more of the fingertips to be exposed and articulatable in, for example, a grip-closing direction, while a backhand-side portion of the glove remains in place to cover the backhand side of the fingers. For example, when one or more fingers are exposed, the respective protective backside portions of the glove fingertips are structured and configured to remain positioned above the exposed finger portions to provide protection to the fingers from the backhand-side direction even while a user may have one of more fingertips exposed. Thus, by implementing aspects of the disclosure, the gloves offer protection for portions of the fingers even while the glove is in a finger-exposed configuration”, [0053].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (2011/0041229)[Niemi] in view of Shatzkes (2018/0228229) in view of Bolton (2014/0230127) in view of Um et al. (2004/0015220)[Um].
Regarding claim 11, the combined references teach, said heating member (Niemi, heating member, [0015], [0016]).
While Neimi discloses multiple heating members on the glove finger portions with the pockets on knuckle areas of the glove, shown in figure 1A and [0015], [0016]).
 The combined references fail to teach, wherein said heating member is comprised of two separated sections, thereby allowing the user to bend his or her fingers and grasp and hold an object.
Um, a heat element attached to bendable portions of humans or clothing, Abstract, [0009], teaches, wherein said heating member is comprised of two separated sections, thereby allowing the user to bend his or her fingers and grasp and hold an object (“the heating element of the present invention, which is used for warming or heating animals, plants, foods, and further, mechanical equipment, and the human body, can be freely bent and thus be attached to the joints of the human body”, [0019], “In the present invention, a moisture permeable film or sheet 10 is constructed with a plurality of cells 12”, [0020], “Preferably, the cell 12 of 0.5-10 mm height and 3-50 mm width is positioned apart from adjacent cells at a distance of 0.5-30 mm. In addition, the shape of the cell could be a circle, ellipse, or polygon, but is not limited to such specific shapes, and is adjustable for diverse applications”, [0021], “Also, the distance between cells 12 is not limited, but should be so long as to correspond to 17.4% or more of the height of the cell 12, for attaching to the bendable portions of human bodies. As can be shown in FIG. 4, the cells meet the requirements of height (H).times.cos(90-.theta.)&lt;distance (D), so that they can be freely moved while not coming in contact with adjacent cells. As for the bendable portion having a sloping side of 10.degree., the distance (D) between cells should be long enough to correspond to 17.4% or more relative to the cell height (H). In the case of the sloping side of 20.degree., the distance (D) should be long enough to correspond to 34.2% or more relative to the height (H). When the sloping side is inclined to 30.degree., the distance (D) should be long enough to correspond to 50.0% or more of the height (H). In such a case, the cell does not come in contact with adjacent cells and can be moved freely. Hence, even after the heat generating composition is cured, the flexibility and adhesion force of the heating element can be ensured”, [0022], figures 2 and 3, therefore, 10 is comprised of two separated sections, thereby allowing the user to bend his or her fingers and grasp and hold an object, note: since 10 “can be freely bent and thus be attached to the joints of the human body”, the separated sections in 10 would allow the user to bend his or her fingers and grasp and hold an object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heating member of Neimi with separated sections as taught by Um in order to provide a single heating member that “has the advantage[s] of attachability to bendable portions…of clothing”, [0009].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (2011/0041229)[Niemi] in view of Shatzkes (2018/0228229) in view of Eisendrath (1,970,081).
Regarding claim 16, the combines references teach, wherein said glove member includes an upper hand portion having a hand pocket secured thereto that removably receives a heating member having a configuration that cooperates with the configuration of said hand pocket (Niemi, “The mesh pocket (Hot Pox) according to the present invention may be placed on any particular article of clothing and provide a means for the insertion of a heating packet. FIG. 1D depicts a mesh Pocket 10 according to the present invention. The Pocket 10 includes a mesh Compartment 12 that provides a means for the insertion and removal of a heating packet”, [0015], “FIG. 1A depicts the use of the mesh Pocket 10 according to the present invention on a Mitten 25 and a Glove 20. As depicted the mesh Pocket 10 may be placed within the palm or knuckle areas of the Mitten 25 or Glove 20. Miniature mesh Pockets 10 are displaced along the fingers of the Glove 20 and therefore each individual pocket may be designed to receive a miniature heating pack and therefore provide warmth for up to eight hours for a person's hands”, [0016], therefore, 20 includes a hand portion having a 10 secured thereto that removably receives a heating member having a configuration that cooperates with the configuration of 10, figure 1A).
While Niemi discloses a hand portion that removably receives a heating member, and that the heating member “may be placed on any particular article of clothing and provide a means for the insertion of a heating packet”, see [0015], [0016], the combined references fail to teach, an upper hand portion having a hand pocket secured thereto that removably receives a heating member having a configuration that cooperates with the configuration of said hand pocket.
Eisendrath, a heated hand covering, Abstract, teaches, an upper hand portion having a hand pocket secured thereto that removably receives a heating member having a configuration that cooperates with the configuration of said hand pocket (“Beneath the outer layer 12, there is shown a layer 13 desirably formed of a waterproof material as a high grade 4p of rubber to form a pocket, limited by the row of stitching 14, the pocket terminating adjacent the wrist portion in a line of stitching 15. Any desirable means may be provided to form a closable opening for the pocket…The heating element 18 of a well-known chemical type may be placed in the pocket”, Col. 1 ln. 37-48, figures 1 and 2, therefore, an upper hand portion having a hand pocket secured thereto that removably receives 18 having a configuration that cooperates with the configuration of said hand pocket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand pocket of Neimi at an upper hand portion as taught by Eisendrath in order to provide the user a “means for heating the hand of the wearer”, at the upper portion hand portion of the glove.



    PNG
    media_image1.png
    406
    662
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    500
    715
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    426
    579
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2009/0229035 by Van Hale discloses inserts within a pocket on finger members, thumb member and back hand of a glove.
2. 2010/0095947 by Gellis disclose a hand warmer having a pocket for a heating element for each finger and thumb.
3. 5,187,814 by Gold disclose a glove with a pocket assembly for inserting a single heating member for each finger member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732